Citation Nr: 1208193	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-30 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for service-connected depression. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected lumbar strain with mild intervertebral osteochondrosis for the period of December 21, 2005, to September 30, 2008, and an evaluation in excess of 40 percent for the period of October 1, 2008, to the present.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to October 1973. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision, which granted service connection for depression, assigning a 30 percent evaluation, effective December 21, 2005, and granted service connection for lumbar strain with mild intervertebral osteochondrosis, assigning a 10 percent evaluation, effective December 21, 2005.

In a July 2008 statement of the case (SOC), the RO increased the rating assigned to the Veteran's service-connected depression to 70 percent, effective December 21, 2005.  In a July 2010 supplemental statement of the case (SSOC), the RO increased the rating assigned to the Veteran's service-connected lumbar strain with mild intervertebral osteochondrosis to 40 percent, effective October 1, 2008.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the Veteran indicated in his September 2008 VA Form 9 Appeal that he wished to be scheduled for a hearing before a Veterans Law Judge.  The Veteran indicated in a September 2011 statement that he wished to withdraw his request for a Board hearing.  Therefore, a hearing need not be scheduled at this time.

In an April 2006 statement, the Veteran indicated that he wished to file claims for service connection for the following: hearing loss, tinnitus, sciatica of the bilateral lower extremities, traumatic head injury with cognitive disorder secondary to falls as a result of service-connected bilateral knee conditions, headaches secondary to falls as a result of service-connected bilateral knee conditions, loss of use of creative organ, nerve impingement down both upper extremities as a result of fall causing shoulder and cervical injuries, and carpal tunnel syndrome in both hands.  It does not appear that these issues were ever addressed by the RO.  As such, the issues of entitlement to service connection for hearing loss, tinnitus, sciatica of the bilateral lower extremities, traumatic head injury with cognitive disorder secondary to falls as a result of service-connected bilateral knee conditions, headaches secondary to falls as a result of service-connected bilateral knee conditions, loss of use of creative organ, nerve impingement down both upper extremities as a result of fall causing shoulder and cervical injuries, and carpal tunnel syndrome in both hands have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking increased ratings for his service-connected depression and his service-connected lumbar strain with mild intervertebral osteochondrosis.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Board acknowledges that the claims file contains an April 2009 decision from Social Security Administration (SSA) regarding the award of disability benefits, as well as some supporting SSA documents.  This SSA decision and accompanying documents were submitted by the Veteran.  The claims file does not reflect that an official request has been made for all available SSA records that may be pertinent to the claims on appeal.  Here, it appears that the text of the SSA decision does suggest that evidence was considered by that agency that is not currently in the possession of VA.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

Therefore, this issue must be remanded in order to obtain all available SSA records relating to disability benefits.  

Additionally, VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  Therefore, all relevant VA treatment records that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any and all of the Veteran's SSA records concerning disability benefits.  

2. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file, to include any available recent treatment records from the Chillicothe, Cleveland, and Columbus VA Medical Centers.

3. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



